DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/22 has been entered. 


Claim(s) 1-2, 5 and 19 is/are rejected under 35 U.S.C. 102(a) (1) and (a)(2) as being anticipated by Uchiike et al. (US 2018/0042088 A1).

Regarding claim 1, Uchiike discloses all claimed subject matter, including an image display apparatus comprising: 
a) a light source configure to emit emitted light (light source unit 8, Fig. 1, para. 0049);

b) 5a first sensor configured to detect a first value indicating a state of the emitted light (optical sensor 1 detects the brightness of the light emitted, para. 0059; Fig. 1); 

c) a second sensor configured to detect a second value indicating a temperature adjacent to  the light source (temperature sensor 2, Fig.1, para. [0051], temperature sensor 2 detects a temperature corresponding to the optical sensor 1); and 

d) light source control circuitry configured to set an amount of current supplied to the light source by analyzing a combination of both the first value, being a first detection result of detection performed by the first sensor, and the second value, being a second detection result of detection performed by the second sensor (light emission controller 6 controls the light emission of the light source, i.e., the light emission amount, para.0055, Fig. 1; acquiring current light detection value (which reads on the claimed first value), based on the current temperature detection value (which reads on the claimed second value), para. 0059-61. Uchiike analyzes the first value and the second value to set or to control the current supply to the light source 8).

As to claim 2, wherein when the second detection result is lower than a specified reference temperature, the light source control circuitry is further configured to control the light source such that intensity of the emitted light emitted from the 20light source section is maintained constant (when and if the PWM value is less than a threshold….See Fig.2 and paras. 57 and 65).

In regards to claim 5, wherein the light source is driven by being supplied with the current, and the light source control circuitry is further configured to control the current supplied to the light source (light emission control unit 6 control the light emission of the light source unit 8, para. 0055). 

As to claim 19, wherein the first sensor is a brightness sensor configured to detect an intensity of the emitted light  (optical sensor 1, Fig.1; optical sensor detects brightness of the light emitted from the light source, para. 0050). 
 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiike in view of Nakanashi (2015/0212400 A1).
In regards to claim 18, an image generator configured to generate an image using the emitted light emitted from the light source 10section, Uchiike discloses image generating (see least para. 0046, 88 and 90), and displaying the image generated on a display device. Uchiike does not specifically disclose a projection apparatus configured to project the image generated by the image generator. However, a projection apparatus would be obvious to the skilled in the art. Nakanishi discloses a projection display device comprising light sensors, temperature sensors, a CPU and video signal processing circuit that adjusts the amount of light emitted from a light source by the controller (CPU). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Uchiike by providing a projection apparatus taught by Nakanishi in order to enhance or improving the utilization efficiency of the Uchiike reference.  

Allowable Subject Matter
Claim 20 is allowed.
Claims 3-4 and 6-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose an image display apparatus, comprising: wherein when the second detection result is higher than a specified reference temperature, the light source control circuity is further configured to control an increase rate used to increase the current supplied to the light source; and when the second detection result is higher than a first temperature that is higher than the specified reference temperature, the light source control circuitry is further configured to prevent the current supplied to the light source from being increased, as in claim 20.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 9-10, filed 3/21/22, with respect to the rejection(s) of claim(s) 1-20 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Uchiike as shown above.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PMN
June 7, 2022 
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422